UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 16-6099


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

LARRY DON BROWN,

                      Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.        Richard L.
Voorhees,    District  Judge.       (5:13-cr-00053-RLV-DCK-11;
5:15-cv-00118-RLV)


Submitted:   May 26, 2016                      Decided:   June 1, 2016


Before TRAXLER, Chief Judge, and NIEMEYER and FLOYD, Circuit
Judges.


Dismissed by unpublished per curiam opinion.


Larry Don Brown, Appellant Pro Se. Amy Elizabeth Ray, Assistant
United States Attorney, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Larry Don Brown seeks to appeal the district court’s order

dismissing without prejudice in part his 28 U.S.C. § 2255 (2012)

motion.   This court may exercise jurisdiction only over final

orders, 28 U.S.C. § 1291 (2012), and certain interlocutory and

collateral orders, 28 U.S.C. § 1292 (2012); Fed. R. Civ. P.

54(b); Cohen    v.   Beneficial    Indus.   Loan   Corp.,   337 U.S. 541,

545-47 (1949).       Because the district court’s order makes clear

that Brown may raise the dismissed claims in a new § 2255 motion

upon the conclusion of his direct appeal, * we conclude that the

order Brown seeks to appeal is neither a final order nor an

appealable    interlocutory   or   collateral      order.    Domino      Sugar

Corp. v. Sugar Workers Local Union 392, 10 F.3d 1064, 1066-67

(4th Cir. 1993).




     * Brown appears to appeal the district court’s determination
out of concern that he will be barred from filing a later § 2255
motion. However:

     If a habeas petitioner (state or federal) files an
     application for collateral relief that raises a
     successful appeal claim and additional claims, any
     subsequent petition will be considered ‘second or
     successive’ [only] if (a) the district court ruled on
     the merits of the additional claims in the initial
     petition, and (b) the petitioner seeks to raise those
     claims again in the subsequent petition.

In re Williams, 444 F.3d 233, 236 (4th Cir. 2006).



                                     2
     Accordingly,       we    dismiss       the     appeal      for    lack   of

jurisdiction.     We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   this   court   and   argument      would   not   aid   the   decisional

process.


                                                                      DISMISSED




                                        3